     Case 8:19-cv-01421-DOC-ADS Document 43 Filed 10/23/20 Page 1 of 2 Page ID #:297




 1    Roger J. Buffington (State Bar No. 191960)
 2    Kaden J. Kennedy (State Bar No. 238699)                                                                       JS-6
      Buffington Law Firm, PC
 3
      8840 Warner Ave., Suite 300
 4    Fountain Valley, CA 92708
      714-842-6124 (phone)
 5
      714-842-6134 (facsimile)
 6    notice@buffingtonlawfirm.com
 7
      Attorneys for: Defendant Ketoro, Inc. d/b/a Oro Los Angeles
 8

 9                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                     SOUTHERN DIVISION
11

12    DERRICK REAVES, on behalf of               )                          No. 8:19-cv-01421 DOC (ADSx)
      himself and all others similarly situated, )
13
                                                 )                                     ORDER GRANTING
14             Plaintiff,                        )                          DEFENDANT KETORO INC.'S
                                                 )                           MOTION TO DECERTIFY THE
15
                  vs.                            )                          CLASS AND DISMISS THE CASE
16                                               )                                                  [38]
17
      KETORO, INC. D/B/ A ORO LOS                )
      ANGELES, a Calif01nia Corporation; )                                  Judge:               Hon. David 0. Carter
18    and DOES 1-10, inclusive,                  )                          Courtroom:           9D
19                                               )                          Date:                October J9, 2020
               Defendants.                       )                          Time:                8:30 a.m.
20
                                                 )
21                                               )
                                                 )
22
                                                 )
23                                               )
24
                                                 )
                                                 )
25                                               )
26                                               )
27
      _________                                  )

28


           ORDER GRANTING MOTION TO DECERTIFY CLASS & DISMISS
                               -l-
      S:\Clients 20I9\0RO I FED 2019\i'vlotion to Dismiss & Decerti�'\PO Granting Motion to Decertify and Dismiss.docx
Case 8:19-cv-01421-DOC-ADS Document 43 Filed 10/23/20 Page 2 of 2 Page ID #:298




                                               All hearings pending hearing dates

        are vacated and this case is closed.




           October 23, 2020
